department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list set ep ralt1 legend taxpayer a plan b sep-ira c ira d account e financial advisor f amount amount amount dear this letter is in response to your request dated date as supplemented by correspondence dated date april and date and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he maintains retirement account balances in three separate retirement plans plan b sep-ira c and traditional_ira d taxpayer a attained age on date as provided in internal_revenue_code sec_401 taxpayer a became subject_to the required_minimum_distribution rmd rules in in accordance with the rmd rules taxpayer a was required to take a first rmd from plan b sep-ira c and ira d either by date or by date taxpayer a decided to take his first rmd in tax_year taxpayer a consulted financial advisor f and was advised to calculate the rmd for tax_year separately for each retirement_plan the rmd for plan b was calculated to be amount the rmd for sep-ira c was calculated to be amount the rmd for ira d was calculated to be amount financial advisor f erroneously advised taxpayer a that the rmd rules permit the entire amount of rmds to be taken from a single retirement_plan based on this advice taxpayer a requested that the total rmds for plan b sep-ira c and ira d be taken from sep-ira c the amounts were distributed in date date and date taxpayer a deposited all amounts in account e in september of taxpayer a was informed by the plan b administrator that he was required to take a rmd of amount from plan b a understood that the rmd distribution from sep-ira c incorrectly included the rmd amount attributable to plan b upon confirmation that the distribution from sep-ira c could only be used to satisfy the rmd for sep-ira c and ira d but not plan b taxpayer a requested that sep-ira c reverse the distribution of amount the request was denied it wasn’t until then that taxpayer on date taxpayer a rolled amount from account e into plan b on date amount was distributed from plan b as the rmd from plan b for taxpayer a has represented that pursuant to sec_1_401_a_9_-7 q a-2 of the income_tax regulations amount will be treated as included in his account balance in plan b as of the plan_year ending date for purposes of calculating hi sec_2013 rmd from plan b based on the facts and representations a ruling has been requested that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount from sep-ira c and subsequent rollover into plan b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to a mistake by financial advisor f which resulted in amount being distributed from sep-ira c in error financial advisor f has acknowledged that the advice he gave taxpayer a was in error therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from sep-ira provided all other requirements of sec_408 of the code except the 60-day c rollover requirement were met with respect to the contribution of amount into plan b on october the contribution will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office contact se t ep ra t1 if you wish to inquire about this ruling please please address all correspondence to at id sincerely culler wedthins carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter_ruling notice of intention to disclose
